CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the use of our report incorporated by reference herein dated May 30, 2013, on the financial statements of AlphaClone Alternative Alpha ETF (the “Fund”), a series of ETF Series Solutions (the “Trust”), as of March 31, 2013, and for the periods indicated therein and to the references to our firm in the Prospectus and the Statement of Additional Information in this Post-Effective Amendment to the Trust’s Registration Statement on Form N-1A. Cohen Fund Audit Services, Ltd. Cleveland, Ohio July 25, 2013
